UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6715



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN RICO ROSEMOND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-435)


Submitted:   August 26, 2004             Decided:   September 2, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Rico Rosemond, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Calvin Rico Rosemond appeals the district court’s margin

order denying his motion for discovery.                 We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm the district court’s order.                 See United

States v. Rosemond, No. CR-02-435 (D.S.C. filed Apr. 5, 2004 &

entered Apr. 6, 2004).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -